Exhibit 10.8

 

AMENDED AND RESTATED ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS AMENDED AND RESTATED ASSIGNMENT AND ASSUMPTION AGREEMENT, dated May 28,
2015 (this “Assignment”), is entered into by and among Liberty Broadband
Corporation, a Delaware corporation (the “Company”), Liberty Interactive
Corporation, a Delaware corporation (“Assignor”), Soroban Master Fund LP, a
Cayman Islands exempted limited partnership (“Soroban Master Fund”), and Soroban
Opportunities Master Fund LP, a Cayman Islands exempted limited partnership
(“Soroban Opportunities Master Fund,” and together with Soroban Master Fund, the
“Assignees” and each, an “Assignee”).  Capitalized terms used but not defined
herein have the meanings given such terms in the Investment Agreement (as
defined below).  This Assignment amends and restates in its entirety that
certain Assignment and Assumption Agreement, dated May 25, 2015, by and among
the parties hereto.

 

RECITALS

 

WHEREAS, the Company, Assignor and the other Purchasers party thereto are
parties to that certain Amended and Restated Investment Agreement, dated as of
May 28, 2015 (the “Investment Agreement”), a copy of which each Assignee has had
the opportunity to review, pursuant to which Assignor will subscribe for and
purchase, and the Company will issue and sell to Assignor, subject to the terms
and conditions of the Investment Agreement shares of Company Stock for an
aggregate purchase price of $2,500,000,000;

 

WHEREAS, Assignees desire to purchase, and Assignor desires to assign its rights
and obligations under the Investment Agreement to purchase, a portion equal to
4% of the LIC Purchased Shares (the “Assignee Purchased Shares”) (for the
avoidance of doubt, the Assignees shall purchase an aggregate amount equal to
one hundred million dollars ($100,000,000) of the LIC Initial Aggregate Purchase
Price) under the Investment Agreement; and

 

WHEREAS, the portion of the Assignee Purchased Shares to be purchased by each
Assignee shall be determined by Assignees in their discretion prior to the
Closing.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and for the mutual promises
contained in this Assignment and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
bound, the parties hereby agree as follows:

 

ARTICLE I

 

ASSIGNMENT AND ASSUMPTION

 

SECTION 1.1                          Assignment and Assumption.  Upon the terms
and subject to the conditions set forth herein, from and after the date hereof:

 

(a)          Assignor assigns its rights, benefits and obligations under the
Investment Agreement to purchase (and otherwise with respect to) the Assignee
Purchased Shares to Assignees; and

 

--------------------------------------------------------------------------------


 

(b)         Each Assignee accepts such assignment of rights and benefits hereof
and assumes and agrees to perform all obligations of Assignor under the
Investment Agreement to be performed by Assignor with respect to the Assignee
Purchased Shares, as if such Assignee had executed and delivered the Investment
Agreement;

 

provided, however, that the allocation of the Assignee Purchased Shares between
the Assignees shall be determined by the Assignees in their sole discretion
prior to the Closing, in which case the assignment of the rights, benefits and
obligations under the Investment Agreement with respect to the Assignee
Purchased Shares pursuant to this Section 1.1 shall be to such Assignees in
accordance with such allocation (and the rights, benefits and obligations shall
be several and not joint as between the Assignees on that basis) (such
allocation, the “Assignee Allocation”).  No later than three (3) Business Days
prior to the Closing, the Assignees shall deliver the Assignee Allocation to the
Company.  Pending the effectiveness of any Assignee Allocation, Soroban Master
Fund shall be deemed to have been allocated 77.32% of the Assignee Purchased
Shares and the associated rights, benefits and obligations with respect thereto
and Soroban Opportunities Master Fund shall be deemed to have been allocated
26.68% of the Assignee Purchased Shares and the associated rights, benefits and
obligations with respect thereto.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

SECTION 2.1                          Representations and Warranties of
Assignor.  Assignor hereby represents and warrants to each Assignee and the
Company that:

 

(a)          Assignor has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.  Assignor
has all requisite corporate power and authority to execute and deliver this
Assignment, and to perform its obligations hereunder and to consummate the
transactions contemplated hereby and pursuant to the Investment Agreement.  The
execution and delivery by Assignor of this Assignment and the consummation by
Assignor of the transactions contemplated hereby and by the Investment Agreement
have been duly authorized by all necessary corporate action and no other
corporate proceedings on the part of Assignor are necessary to authorize the
execution, delivery and performance by Assignor of this Assignment or the
consummation by Assignor of the transactions contemplated hereby or by the
Investment Agreement.  This Assignment has been duly executed and delivered by
Assignor and, assuming due authorization, execution and delivery hereof by each
Assignee and the Company, such Assignment constitutes a legal, valid and binding
obligation of Assignor, enforceable in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

(b)         Assignor’s compliance with all of the provisions of this Assignment
and the consummation of the transactions herein contemplated will not conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, (i) any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it or any of its
subsidiaries is a party or by which it or any of its subsidiaries is bound

 

2

--------------------------------------------------------------------------------


 

or to which any of its or its subsidiaries’ property or assets is subject,
(ii) any provisions of Assignor’s organizational documents, (iii) the Investment
Agreement, or (iv) any statute or any order, rule or regulation of any
Governmental Entity having jurisdiction over it or any of its subsidiaries or
any of their properties, except, in the case of clauses (i) and (iv) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, reasonably be expected to prevent or materially impair or
delay the performance by Assignor of its obligations under this Assignment or
the consummation of the transactions contemplated hereby; and no consent,
approval, authorization, order, registration or qualification of or with any
such Governmental Entity is required for the consummation by Assignor of the
transactions contemplated by this Assignment.

 

SECTION 2.2                          Representations and Warranties of
Assignees.  Each Assignee hereby represents and warrants to Assignor and the
Company that:

 

(a)          Such Assignee has been duly formed and is validly existing and in
good standing under the Laws of the jurisdiction of its formation.  Such
Assignee has all requisite power and authority to execute and deliver this
Assignment, and to perform its obligations hereunder and to consummate the
transactions contemplated hereby and by the Investment Agreement.  The execution
and delivery by such Assignee of this Assignment and the consummation by such
Assignee of the transactions contemplated hereby and by the Investment Agreement
have been duly authorized by all necessary action and no other proceedings on
the part of such Assignee are necessary to authorize the execution, delivery and
performance by such Assignee of this Assignment or the consummation by such
Assignee of the transactions contemplated hereby and by the Investment
Agreement.  This Assignment has been duly executed and delivered by such
Assignee and, assuming due authorization, execution and delivery hereof by the
other Assignee, Assignor and the Company, such Assignment constitutes a legal,
valid and binding obligation of such Assignee, enforceable in accordance with
its terms, subject, as to enforcement, to bankruptcy, insolvency, reorganization
and other Laws of general applicability relating to or affecting creditors’
rights and to general equity principles.

 

(b)         Such Assignee’s compliance with all of the provisions of this
Assignment and the Investment Agreement and the consummation of the transactions
contemplated hereby and by the Investment Agreement will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, (i) any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it or any of its
subsidiaries is a party or by which it or any of its subsidiaries is bound or to
which any of its or its subsidiaries’ property or assets is subject, (ii) any
provisions of such Assignee’s organizational documents or (iii) any statute or
any order, rule or regulation of any Governmental Entity having jurisdiction
over it or any of its subsidiaries or any of their properties, except, in the
case of clauses (i) and (iii) above, for any such conflict, breach, violation or
default that would not, individually or in the aggregate, reasonably be expected
to prevent or materially impair or delay the performance by such Assignee of its
obligations under this Assignment, the Investment Agreement or the consummation
of the transactions contemplated hereby and by the Investment Agreement; and no
consent, approval, authorization, order, registration or qualification of or
with any such

 

3

--------------------------------------------------------------------------------


 

Governmental Entity is required for the consummation by such Assignee of the
transactions contemplated by this Assignment and by the Investment Agreement.

 

(c)          None of the information supplied in writing by such Assignee or any
of its Affiliates for inclusion in the Proxy Statement will at the time of the
mailing of the Proxy Statement to the stockholders of the Company, at the time
of any amendments thereof or supplements thereto and at the time of the
Stockholders Meeting, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(d)         Such Assignee (i) is an “accredited investor” within the meaning of
the Securities Act, (ii) understands that the offer and sale of the Assignee
Purchased Shares pursuant to this Assignment and the Investment Agreement is
intended to be exempt from the prospectus delivery and registration requirements
under the Securities Act and that any transaction advice of a Restricted Book
Position (and the related records of Computershare) will bear the legend set
forth in Section 4.1 of the Investment Agreement, (iii) has sufficient knowledge
and experience in financial and business matters so as to be capable of
evaluating the merits and risks of its investment in the Assignee Purchased
Shares, (iv) is acquiring the Assignee Purchased Shares for its own account, for
investment and not with a view to the public for resale or distribution thereof
in violation of any federal, state or foreign securities law, (v) understands
that the Assignee Purchased Shares will be offered and sold in a transaction
exempt from the registration or qualification requirements of the Securities Act
and applicable state securities Laws, and that such securities must be held
indefinitely unless a subsequent disposition thereof is registered or qualified
under the Securities Act and applicable state securities Laws or is exempt from
such registration or qualification and (vi) is capable of bearing the economic
risk of (A) an investment in the Assignee Purchased Shares and (B) a total loss
in respect of such investment.

 

(e)          Such Assignee will have on the Closing Date sufficient funds to
purchase the Assignee Purchased Shares.

 

SECTION 2.3                          Representations and Warranties of the
Company.  The Company hereby represents and warrants to Assignees and Assignor
that:

 

(a)          The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.  The
Company has all requisite corporate power and authority to execute and deliver
this Assignment, and to perform its obligations hereunder and to consummate the
transactions contemplated hereby and pursuant to the Investment Agreement.  The
execution and delivery by the Company of this Assignment and the consummation by
the Company of the transactions contemplated hereby and by the Investment
Agreement have been duly authorized by all necessary corporate action and no
other corporate proceedings on the part of the Company are necessary to
authorize the execution, delivery and performance by the Company of this
Assignment or the consummation by the Company of the transactions contemplated
hereby or by the Investment Agreement.  This Assignment has been duly executed
and delivered by the Company and, assuming due authorization, execution and
delivery hereof by each

 

4

--------------------------------------------------------------------------------


 

Assignee and Assignor, such Assignment constitutes a legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, subject, as
to enforcement, to bankruptcy, insolvency, reorganization and other Laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

(b)         The compliance by the Company with the terms of this Assignment and
the consummation of the transactions contemplated by this Assignment will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, (i) any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Company
or any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) any provisions of the Restated
Certificate of Incorporation of the Company or the Bylaws of the Company,
(iii) the Investment Agreement or (iv) assuming the accuracy of, and each
Assignee’s compliance with, the representations, warranties and agreements of
such Assignee herein, any statute or any order, rule or regulation of any
Governmental Entity having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties, except, in the case of
clauses (i) and (iv) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, reasonably be expected to
prevent or materially impair or delay the performance by the Company of its
obligations under this Assignment or the consummation of the transactions
contemplated hereby; and no consent, approval, authorization, order,
registration or qualification of or with any such Governmental Entity is
required for the consummation by the Company of the transactions contemplated by
this Assignment.

 

ARTICLE III

 

COVENANTS

 

SECTION 3.1                          Acknowledgement.  The parties hereto hereby
acknowledge that, from and after the date hereof, as it relates to the Assignee
Purchased Shares allocated to each Assignee, each Assignee shall be treated in
all respects as if it were a Purchaser for all purposes under the Investment
Agreement and the term “Purchaser” in the Investment Agreement will be deemed to
include each Assignee, provided, however, that with respect to the demand
registration rights granted to Purchasers pursuant to the first sentence of
Section 9.1(a) of the Investment Agreement (each such right, a “Demand Right”),
Assignor will retain its two (2) Demand Rights and the Assignees will have no
Demand Rights; provided, further, that nothing herein shall release Assignor
from any liability for breach of any provision of the Investment Agreement.

 

SECTION 3.2                          Company Consent.  Pursuant to Section 11.6
of the Investment Agreement, the Company hereby consents to Assignor’s
assignment and each Assignee’s assumption of Assignor’s rights, obligations and
benefits under the Investment Agreement with respect to the Assignee Purchased
Shares pursuant to this Assignment.  Without limiting the foregoing, the Company
hereby acknowledges and agrees that the representations, warranties, covenants
and other obligations of the Company for the benefit of the Purchasers under the
Investment Agreement are also for the benefit of the Assignees (as it relates to
the Assignee Purchased Shares allocated to each Assignee), and the Assignees are
entitled to enforce their

 

5

--------------------------------------------------------------------------------


 

rights under the Investment Agreement with respect thereto as if they were named
as a Purchaser in the Investment Agreement.

 

SECTION 3.3                          Non-Reliance.  Each Assignee acknowledges
and agrees that: (i) the Company, Assignor and their respective Affiliates and
their respective directors, officers, employees, partners, members, shareholders
and agents (collectively, the “Company/Assignor Affiliates”) may be, and such
Assignee is proceeding on the assumption that the Company/Assignor Affiliates
are, in possession of material, non-public information concerning the Company
and its Affiliates (the “Information”), which is not or may not be known to such
Assignee; (ii) no Company/Assignor Affiliate has made, and such Purchaser
disclaims the existence of or its reliance on, any representation by a
Company/Assignor Affiliate concerning the Company, the Assignor or the
transactions contemplated hereby and by the Investment Agreement (except for the
representations and warranties set forth in this Assignment and the Investment
Agreement); (iii) such Assignee is not relying on any disclosure or
non-disclosure of the Information made or not made, or the completeness thereof,
in connection with or arising out of the transactions contemplated hereby or by
the Investment Agreement, and therefore has no claims against any
Company/Assignor Affiliate with respect thereto; (iv) if any such claim may
exist, such Assignee, recognizing its disclaimer of reliance and each of
Assignor’s and the Company’s reliance on such disclaimer as a condition to
entering into this Assignment and the transactions contemplated hereby and by
the Investment Agreement, covenants and agrees not to assert it against any
Company/Assignor Affiliate; and (v) each of Assignor and the Company shall have
no Liability, and such Assignee waives and releases any such claim that it might
have against any Company/Assignor Affiliate, whether under applicable securities
Law or otherwise, based on a Company/Assignor Affiliate’s knowledge, possession
or non-disclosure to such Assignee of the Information.

 

SECTION 3.4                          Reasonable Best Efforts.  Each party hereto
shall cooperate with the other parties and use its respective commercially
reasonable best efforts to promptly take, or cause to be taken, all actions, and
do, or cause to be done, all things, necessary, proper or advisable to cause the
conditions to Closing under the Investment Agreement to be satisfied as promptly
as practicable and to consummate and make effective, in the most expeditious
manner practicable, the transactions and perform the covenants contemplated by
this Assignment and the Investment Agreement.

 

ARTICLE IV

 

TERMINATION

 

SECTION 4.1                          Termination of Assignment.  This Assignment
may be terminated prior to the Closing as follows:

 

(a)          by mutual written consent of the Company, Assignor and each
Assignee;

 

(b)         by the Company if a breach of any representation or warranty or
failure to perform any covenant or agreement on the part of either Assignee set
forth in this Assignment and the Investment Agreement shall have occurred that
would cause any of the conditions to Closing set forth in Article V of the
Investment Agreement not to be satisfied

 

6

--------------------------------------------------------------------------------


 

(or capable of being satisfied) at the Closing;

 

(c)          by either Assignee, Assignor or the Company if there shall be in
effect a final non-appealable order of a Governmental Entity of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; it being agreed that the parties hereto
shall promptly appeal any adverse determination which is not non-appealable (and
pursue such appeal with reasonable diligence); or

 

(d)         by the Company, Assignor or either Assignee following the
termination of the Investment Agreement by all parties thereto (it being
understood that, for the avoidance of doubt, the Purchasers’ rights of
termination under Article VII of the Investment Agreement shall be for the
benefit of each Assignee in respect of the Assignee Purchased Shares and the
rights, benefits and obligations in respect thereof that are allocated to such
Assignee) and any termination pursuant to this Section 4.1(d) by the Company or
Assignor shall be binding on all Assignees.

 

SECTION 4.2                          Effect of Termination.  In the event of
termination of this Assignment as provided in Section 4.1, written notice
thereof shall be given to the other parties, the rights and obligations of the
parties as to which such termination is effective under this Assignment (to the
extent any such rights and obligations remain unsatisfied as of such date) shall
become null and void, and the purchase of the portion of the Assignee Purchased
Shares by each Assignee hereunder shall be abandoned, without further action by
Assignees, Assignor or the Company.  In the event that this Assignment is
terminated as provided herein, then each of the parties as to which such
termination is effective shall be relieved of their duties and obligations with
respect to the purchase of the Assignee Purchased Shares by the applicable
Assignee arising under this Assignment after the date of such termination and
such termination shall be without Liability to Assignees, Assignor or the
Company; provided, however, that nothing in this Section 4.2 shall relieve each
Assignee, Assignor or the Company of any Liability for a breach of this
Assignment.

 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.1                          Notices.  Any notices or other
communications required or permitted under, or otherwise in connection with this
Assignment and with respect to Assignees as Purchasers under the Investment
Agreement, shall be in writing and shall be deemed to have been duly given
(A) when delivered in person, (B) upon transmission when sent by facsimile
transmission with written confirmation of receipt, (C) upon transmission by
electronic mail (but only if followed by transmittal of a copy thereof by
(x) national overnight courier or (y) hand delivery with receipt, in each case,
for delivery by the second (2nd) Business Day following such electronic mail),
(D) on receipt after dispatch by registered or certified mail, postage prepaid
and addressed, or (E) on the next Business Day if transmitted by national
overnight courier, in each case as follows:

 

If to the Company:

 

7

--------------------------------------------------------------------------------


 

Liberty Broadband Corporation

12300 Liberty Boulevard

Englewood, CO 80112

Attention:

Richard N. Baer

Facsimile:

 

E-mail:

 

 

with a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY 10112

Attention:

Frederick McGrath

 

Renee L. Wilm

Facsimile:

(212) 259-2500

E-mail:

frederick.mcgrath@bakerbotts.com

 

renee.wilm@bakerbotts.com

 

If to Assignor, to:

 

Liberty Interactive Corporation

12300 Liberty Boulevard

Englewood, CO 80112

Attention:

Richard N. Baer

Facsimile:

E-mail:

 

with a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY 10112

Attention:

Frederick McGrath

 

Renee L. Wilm

Facsimile:

(212) 259-2500

E-mail:

frederick.mcgrath@bakerbotts.com

 

renee.wilm@bakerbotts.com

 

If to either Assignee, to:

 

Soroban Capital Partners LP

444 Madison Avenue, 21st Floor

New York, NY 10022

Attention:

Gaurav Kapadia

Facsimile:

E-mail:

 

8

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Soroban Capital Partners LP

444 Madison Avenue, 21st Floor

New York, NY 10022

Attention:

Steven Niditch

Facsimile:

 

E-mail:

 

 

SECTION 5.2                          Governing Law.  This Assignment shall be
governed by and construed in accordance with the Laws of the State of Delaware,
without giving effect to any choice of Law or conflict of Law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the Law of any jurisdiction other than the State of
Delaware.

 

SECTION 5.3                          Jurisdiction and Venue.  The parties hereto
hereby irrevocably submit to the jurisdiction of the Delaware Court of Chancery
or, in the event (but only in the event) that such court does not have subject
matter jurisdiction over such action or proceeding, in the United States
District Court for the District of Delaware in respect of the interpretation and
enforcement of the provisions of this Assignment and of the documents referred
to in this Assignment, and in respect of the transactions contemplated hereby
and by the Investment Agreement, and hereby waive, and agree not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof or of any such document, that it is not subject thereto or that such
action, suit or proceeding may not be brought or is not maintainable in the
Delaware Court of Chancery, or in the event (but only in the event) that such
court does not have subject matter jurisdiction over such action or proceeding,
in the United States District Court for the District of Delaware, or that this
Assignment or any such document may not be enforced in or by such courts, and
the parties hereto irrevocably agree that all claims with respect to such action
or proceeding shall be heard and determined in the Delaware Court of Chancery,
or in the event (but only in the event) that such court does not have subject
matter jurisdiction over such action or proceeding, in the United States
District Court for the District of Delaware. The parties hereto hereby consent
to and grant the Delaware Court of Chancery, or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
action or proceeding, the United States District Court for the District of
Delaware, jurisdiction over the person of such parties and, to the extent
permitted by Law, over the subject matter of such dispute and agree that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in Section 5.1 or in such other manner as may be permitted
by Law shall be valid and sufficient service thereof. EACH OF THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS ASSIGNMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND BY THE INVESTMENT AGREEMENT.

 

SECTION 5.4                          Entire Agreement.  This Assignment and the
Investment Agreement constitute the entire agreement between the parties hereto
and supersedes any prior

 

9

--------------------------------------------------------------------------------


 

understandings, agreements or representations by or among the parties hereto, or
any of them, written or oral, in each case, with respect to the subject matter
hereof.

 

SECTION 5.5                     Assignment.  This Assignment shall be binding
upon, shall inure to the benefit of, and shall be enforceable by the parties
hereto and their respective successors and assigns.  Each Assignee shall not
assign this Assignment, or any rights or obligations hereunder, without the
prior written consent of the Company (provided that (x) either Assignee may
assign this Agreement and the rights and obligations hereunder to the extent it
would be permitted to assign its rights and obligations as a Purchaser under
Section 11.6 of the Investment Agreement and (y) nothing in this Section 5.5 or
Section 11.6 of the Investment Agreement shall limit or prevent any Assignee
Allocation contemplated hereunder).  No assignment permitted pursuant to this
Section 5.5 shall relieve any Assignee of its obligations hereunder except to
the extent such obligations are actually fulfilled by such Affiliate assignee.

 

SECTION 5.6                     Counterparts and Signature.  This Assignment may
be executed in two or more counterparts, each of which shall be deemed an
original but all of which together shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties hereto and delivered to the other parties, it being understood
that all parties need not sign the same counterpart.  This Assignment may be
executed and delivered by facsimile or electronic mail transmission.

 

SECTION 5.7                     Amendments and Waivers.

 

(a)         No failure or delay on the part of the Company, Assignor or any
Assignee in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.

 

(b)         The provisions of this Assignment may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless consented to in writing by the party against whom it
shall be enforced.

 

SECTION 5.8                     Interpretation.  When reference is made in this
Assignment to a Section, such reference shall be to a Section of this
Assignment, unless otherwise indicated.  The headings contained in this
Assignment are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Assignment.  The language used in this
Assignment shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party.  Whenever the context may require, any pronouns used in this
Assignment shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.  Any reference to any federal, state, local or foreign statute or Law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  Whenever the words
“include”, “includes” or “including” are used in this Assignment, they shall be
deemed to be followed by the words “without limitation.”

 

SECTION 5.9                     No Third-Party Beneficiaries.  This Assignment
is not intended, and shall not be deemed, to confer any rights or remedies upon
any person other than the parties hereto

 

10

--------------------------------------------------------------------------------


 

and their respective successors and permitted assigns or to otherwise create any
third-party beneficiary hereto.

 

SECTION 5.10              Fees and Expenses.  All fees and expenses incurred in
connection with the preparation and negotiation of this Assignment and the
consummation of the transactions contemplated by this Assignment and the
Investment Agreement shall be paid by the party or parties, as applicable,
incurring such expenses.

 

SECTION 5.11              Severability.  If any term, provision, covenant or
restriction of this Assignment is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Assignment shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon such
determination, the parties shall negotiate in good faith to modify this
Assignment so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be completed as originally contemplated to the fullest extent possible.

 

SECTION 5.12              Equitable Remedies.  Neither rescission, set-off nor
reformation of this Assignment shall be available as a remedy to any of the
parties hereto.  The parties hereto agree that irreparable damage would occur in
the event any of the provisions of this Assignment were not to be performed in
accordance with the terms hereof and that the parties shall be entitled, and
each party hereby consents, to an injunction or injunctions to prevent breaches
of this Assignment and to enforce specifically the terms hereof, without bonds
or other security being required, in addition to any other remedies at Law or in
equity.  In the event that a party institutes any suit or action under this
Assignment, including for specific performance or injunctive relief pursuant to
this Section 5.12, the prevailing party in such proceeding shall be entitled to
receive the costs incurred thereby in conducting the suit or action, including
reasonable attorneys’ fees and expenses.

 

[Signature Page Follows.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Assignment to be duly executed
as of the date first written above.

 

 

 

LIBERTY BROADBAND CORPORATION

 

 

 

 

 

By:

/s/ Craig Troyer

 

 

Name:

Craig Troyer

 

 

Title:

Vice President

 

[LIC/LBC/Soroban Amended and Restated Assignment Signature Page]

 

--------------------------------------------------------------------------------


 

 

LIBERTY INTERACTIVE CORPORATION

 

 

 

 

 

By:

/s/ Craig Troyer

 

 

Name:

Craig Troyer

 

 

Title:

Vice President

 

[LIC/LBC/Soroban Amended and Restated Assignment Signature Page]

 

--------------------------------------------------------------------------------


 

 

SOROBAN MASTER FUND LP

 

 

 

 

 

By:

Soroban Capital Partners LP, its Investment Manager

 

 

 

 

 

By:

/s/ Steven Niditch

 

Name: Steven Niditch

 

Title: General Counsel & CCO

 

 

 

 

 

SOROBAN OPPORTUNITIES MASTER FUND LP

 

 

 

 

 

By:

Soroban Capital Partners LP, its Investment Manager

 

 

 

 

 

By:

/s/ Steven Niditch

 

Name: Steven Niditch

 

Title: General Counsel & CCO

 

[LIC/LBC/Soroban Amended and Restated Assignment Signature Page]

 

--------------------------------------------------------------------------------